Title: To George Washington from Thomas McKean, 3 August 1781
From: McKean, Thomas
To: Washington, George


                        
                            Sir,
                            Philadelphia August 3. 1781
                        
                        Your Excellency’s Favor of the 30th last Month came safe to hand, and the Packet for the Marquis has been
                            dispatched by Express. The Letter for Mrs Washington was immediately delivered.
                        This Morning I received by Express a Letter from the Marquis, dated Malvern Hill the 26. last, informing that
                            two Battallions of light Infantry & the Queens Rangers were certainly, and the Guards
                            with one or two British Regiments and some Cavalry were probably embarked for New York under
                            Convoy of the Charon of 44 Guns, three Frigates and two 20 Gun Ships of War, and commanded by General Lesslie. The whole
                            Fleet consisting of 49 Sail had fallen down to Hampton Road. The Enemy gave out that their Embarkation was for Potowmack
                            & Chesapeake, and that Lord Cornwallis himself commanded.
                        By private Information from New York I learn, that Lord Cornwallis had at first declined sending Simcoe’s
                            Corps and the Light Infantry, to the Amount of 1500 in the whole, which had been sent for by Sir Henry Clinton; that this
                            had created considerable Bickerings between the two Generals, and that a peremptory Order had been issued to
                            Cornwallis—that New York was every where strongly fortified, and put in the best Posture of Defence, and that every
                            Inhabitant was on constant Duty—that Admiral Digby, with ten Sail of the Line, was expected daily, and that they were in
                            every Respect ready to resist any Attack you might make. If we can do no more this Campaign we shall oblige the Enemy to
                            act on the defensive, a Circumstance so totally different from the Expectations of Lord George Germain, that it will be
                            near to a Victory.
                        A Member of a Committee of Congress, one of the Board of War and the Superintendant of Finance purpose to
                            wait on your Excellency in a few Days at Head Quarters, in order to fix upon the Arrangement of the Army for the next Year
                            &c. This will at least discover to our Enemies, that we are determined to persevere in well doing, and to be
                            prepared for any Event, and the Measure having been adopted earlier than at any Period of the War heretofore has a
                            favorable Aspect.
                        The Riflemen required are recruiting but slowly, and yet no Effort of this State is wanting to accomplish the
                            Wishes on this Head. I have the Honor to be with the most perfect Esteem sir, Your Excellency’s Most obedient humble Servt
                        
                            Tho. M:Kean President
                        
                    